Mr. Justice ThacheR
delivered the opinion of the court.
This is error to the Hinds county circuit court. ■
A summons was issued, and served upon the plaintiff in error, as a garnishee, to answer what she was indebted, &c. to one Burch. She made answer, and judgment was rendered against her in the court below, upon her answer.
It is assigned for error, that the process of garnishment was issued without the statutory attachment, affidavit and bond, and upon an inspection of the .record, neither bond nor affidavit can be found.
The statutes relating to attachment and garnishment, H. H. 549, sec. 13, declare, that “every attachment issued without bond and affidavit, taken and returned,” as therein required, “ is hereby declared illegal and void, and shall be'dismissed.”
The judgment of the court below must be reversed, and this court, proceeding to give the judgment which the court below should have pronounced, decrees that the attachment be dismissed, and the garnishee, the plaintiff in error, discharged.